           Case 2:16-cv-00910-RSL Document 23 Filed 09/09/20 Page 1 of 1




1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6
                               WESTERN DISTRICT OF WASHINGTON
7

8    KATHRYN DALE,                                     )
                                                       )   NO. 2:16-cv-00910-RSL
9                                   Plaintiff,         )
                                                       )
10   v.                                                )
                                                       )   ORDER GRANTING MOTION TO
11   COMMISSIONER OF SOCIAL SECURITY                   )   EXTEND TIME TO RESPOND
     Commissioner of Social Security,                  )
12
                                                       )
13                                Defendant.           )

14

15          This matter comes before the Court on plaintiff’s unopposed motion to extend the time for

16   the Government to file a response to plaintiff’s motion for attorney’s fees. Dkt. # 22. The motion is

17   GRANTED. The Clerk of Court is directed to renote plaintiff’s motion for attorney’s fees (Dkt. #

18   19) on the Court’s calendar for Friday, October 9, 2020. The Government’s response is due on or

19   before October 5, 2020. Any reply shall be filed on or before the note date.

20
          Dated this 9th day of September, 2020.
21

22

23

24                                                 ROBERT S. LASNIK
                                                   United States District Court Judge
25



     ORDER - [2:16-cv-00910-RSL]- 1
